DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims the benefit of US Provision application 62/799,637, filed January 31, 2019.
Election/Restrictions
Applicant’s election without traverse of the species of a hypermethylation variable target region set (as recited in dependent claim 66) in the reply filed on January 10, 2022 is acknowledged.
It is noted that claim 67 has been canceled (and the examiner agrees that the further species election applied with respect to the alternatives specified in claim 67 is now moot).  Claims 60-66 and 68-79 are now under consideration.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-66, 68-74, and 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60-66 and 68-74 are indefinite over the language of independent claim 60, specifically with regard to how the “partitioning” relates to the rest of the recited method steps, and – to the extent that steps c) and subsequent steps may follow step b) - with regard to what constitutes “the cfDNA” of these steps.  Step b) of claim 60 recites “partitioning the cfDNA from the test subject” – which is interpreted as referring to cfDNA collected during the “collecting” of a) – “into at least two fractions on the basis of methylation level”.  The next step, step c), simply recites “contacting the cfDNA with a set of target-specific probes....”.  Neither step c) nor subsequent claim steps make any reference to the prior “partitioning” or to “partitioned” DNA from different fractions, etc.; it is thus not clear whether step c) and subsequent steps are applied to the previously partitioned cfDNA (e.g., on two separate fractions of cfDNA), or whether these may simply be applied to the collected DNA (with, for example, a “partitioning” being achieved in some other manner, or via the use of the capture probes employed in the “contacting”, etc.).  Clarification is therefore required to ensure that the manner in which these different steps relate to one another is clear; if different types or sources of cfDNA are being referenced in the different steps, more specific terminology should be employed to ensure that the identities of the different categories of cfDNA being referenced are not confused with one another.
Claims 68-70 are further indefinite over the recitation of the limitation “capturing the plurality of sets of target regions of cfDNA....” in claim 68, as there is no prior reference in the claims to a “plurality of sets” of regions, and it is not clear whether this is simply referring to sequence-variable and epigenetic target regions, or whether it may refer to, e.g., a plurality of different regions in partitioned cfDNA.  
Similarly, claim 74 is indefinite over the recitation “wherein the capture of the cfDNA corresponding to the sequence-variable target region set and the epigenetic target region set occur in the same solution”, as it is not clear in what manner this further limits claim 60.  Claim 60 is indefinite as discussed above, and claim 74 could thus be interpreted as potentially encompassing different activities involving different claim boundaries, depending on the actual meaning of the language of claim 60.  Particularly, it is not clear whether “the capture.....in the same solution” might refer to the initially collected sample of cfDNA, or whether this requires something that occurs following the partitioning of b) (give that the “contacting” in which capture is referenced does not appear in the claim until step c)).  Further clarification is required.
Claim 65 is indefinite over the recitation “wherein footprint of sequence variable target region set is at least 25 kB or 50 kB”.  Specifically, the language “at least 25 kB or 50 kB” is indefinite, as it is not clear whether the recitation “at least” modifies only “25 kB” or both “25 kB” and “50 kB” (such that the claim has multiple reasonable interpretations with different boundaries, although it is noted that the recitation “at least 25 kB” broadly encompasses both possible interpretations of the alternative recitation related to a footprint of “50 kB”).  
Claims 76-77 are indefinite because it is unclear how the “partitioning” of these claims relates to the rest of the recited method steps.  Claim 76 (from which claim 77 depends) recites “further comprising partitioning the cfDNA from the test subject into at least two fractions on the basis of methylation level”.  First, it is noted that there are numerous references to cfDNA throughout claim 75, and it is not clear from the language of claim 76 what cfDNA is “the cfDNA from the test subject” as specified in claim 76.  This language could reasonably be interpreted by one of skill in the art as being a reference to the cfDNA collected from the test subject in a) of claim 75, but could also reasonably be interpreted as more generally referencing the partitioning of cfDNA at any point during the claimed method, or even potentially as not further limiting in some embodiments, given the use in the method of claim 75 of different probe sets in capturing cfDNA (including an “epigenetic target region set” that encompasses probes targeting sequences based on methylation).  Further clarification is therefore requiring to ensure that the boundaries of the claims are clear. 
Claim 77 recites the limitation "the collected cfDNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim (as there is no recitation in the claims of the term “collected cfDNA”), and there are various recitations within claims 75-76 that could reasonably correspond to the concept of “collected” cfDNA (for example, this could potentially be a reference to cfDNA obtained during the initial “collecting” of a) of claim 75, but – given the further steps of that claim, as well as the “partitioning” of claim 76 – could also potentially refer to partitioned cfDNA, captured cfDNA, etc.).  Further clarification is therefore required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-63, 66, and 68-79 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer (WO 2017/181146 A1 [19 Oct 2017]; cited herein) in view of De Carvalho (WO 2017/190215 A1 [09 Nov 2017]; cited herein).
Mortimer discloses methods for use in early detection of cancer (and related applications) comprising the capture and sequencing of panels of target sequences in cell-free DNA (cfDNA) (see entire reference, particularly the Summary at pages 1-2).  
Mortimer discloses various types of target tumor marker sequences usable in early cancer detection, including various types of “sequence variable” regions (e.g., base substitutions, fusions, deletions, etc.), as well as changes in epigenetic patterns and nucleic acid methylation; Mortimer thus teaches the targeting of both types of target regions as are broadly set forth in the present claims (see, e.g., paragraphs 10, 13, 17, 24, 26, 28).  Furthermore, Mortimer discloses embodiments in which both methylation status and genetic variation status are interrogated; see paragraph 115, and see also paragraphs 157 and 269).  With regard to the specific method steps employed in their methods, Mortimer generally teaches methods in which cfDNA is collected and isolated, target sequences of interest are captured, and sequence analysis is performed - including mapping of sequence reads and processing of the reads - to achieve goals such as cancer detection/diagnosis (see, e.g., paragraphs 5-7, 9, 20-22, 32, 36, 43, 113-117, 152-157; 199-203; 272-279).  
	With regard to independent claim 75 and its dependent claims 78-79, Mortimer thus teaches methods including all claim limitations with the exception of the capture of a “sequence-variable target region set with a greater capture yield” than an epigenetic target region set (inclusive of a hypermethylation set, the elected species), and the sequencing of captured cfDNA of the sequence-variable target region set to a greater depth than the captured cfDNA of the epigenetic target region set.  Mortimer does provide teachings regarding various ways in which panels may be selected based on specific targets of interest and intended outcomes (see, e.g., paragraphs 181-198), and in which sequencing depth may adjusted on similar bases (paragraphs 199-203), but these teachings are not sufficient to suggest relative levels of capture and sequencing of b) and c) of claim 75 (and this is also relevant to the analogous requirements of c) and d) of independent claim 60).
With further regard to independent claim 60 and its dependent claims, as well as dependent claims 76-77, Mortimer teaches partitioning samples in a variety of ways (including non-specifically or via tagging, such as by barcoding) and on a variety of bases (see, e.g., paragraphs 39 and 136).  Mortimer thus discloses embodiments including partitioning of nucleic acids, including via separation of subpopulations of target sequences of interest, but Mortimer does not provide specific motivation to partition cfDNA into two fractions on the basis of methylation level, and specifically hypermethylation (the elected species).
De Carvalho teaches methods of capturing methylated cell-free DNA (cfDNA) for use in a variety of applications, including detection of cancer and monitoring of cancer therapy (see entire reference, particularly the Abstract and pages 8-12; see in particular page 11 lines 20-22 and 26-30).  De Carvalho also teaches the capture of sequence-variable target regions from cfDNA (see page 17, lines 1-19; page 22, lines 11-28), and discloses the fact that the targeting of methylated cfDNA, including hypermethylated cfDNA, provides more sensitive cancer detection than is achievable via the targeting of sequence variable targets such as point mutations (see, e.g., page 22, lines 11-28; page 23, line 5-page 24, line 12; page 25, lines 16-30).  De Carvalho emphasizes that methods targeting differentially methylated targets (including hypermethylated and/or hypomethylated targets) may be practiced using “ultra-low” input amounts of DNA (including cfDNA) (page 23, lines 5-30; page 25, lines 16-30), and also teaches that the analysis of sequence-variable targets as compared to epigenetic/differentially methylated targets requires a greater depth of sequencing (in addition to the above, see page 17, lines 1-19, particularly line 17;  page 8, lines 12-19, particularly lines 15-16).
In view of the teachings of De Carvalho, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Mortimer so as to have included both sequence-variable and hypermethylated sequences as targets for capture and analysis, with the implementation of the modified method including the capture of sequence-variable targets with a greater capture yield than hypermethylated targets, and the sequencing of sequence-variable targets to a greater depth than the hypermethylated targets.  An ordinary artisan would have been motivated to have made such modifications by the teachings of De Carvalho of the specific benefits provided by targeting hypermethylated targets (as noted above), one of which benefits is the need to capture less input material and sequence to a lesser depth for such targets (such that methods as claimed are suggested by the teachings of Mortimer in view of De Carvalho).  It is further noted that the practice of this modified method achieves a type of partitioning encompassed by the claims, as it results in a partitioning of cfDNA based on methylation level (via the targeting of hypermethylated targets for capture and analysis; it is also again noted that De Carvalho provides motivation to also separately target hypomethylated targets).  
With further regard to dependent claims 61-63 and 78, it is noted that each of the claimed depth differences is suggested by the teachings of De Carvalho (see discussion above).  Regarding claim 66, the limitation of a hypermethylation variable target region set (the elected species) is addressed above in the rejection.  Regarding claims 68-70, the capture of target sequences via probes, as well as the relative levels specified, are also addressed above in the rejection above.  Regarding claims 71-72, Mortimer teaches amplification of cfDNA prior to the contacting with probes (see, e.g., paragraph 37) and also discloses the use of barcode-containing adapters as specified (see, e.g., paragraph 38).  Regarding claims 73 and 77, De Carvalho discloses the use of methyl-binding proteins in their methods (see, e.g., page 10, line 19-page 11), such that the use of such proteins (including antibodies) in partitioning samples is also an alternative method suggested by Mortimer in view of De Carvalho.  Regarding claim 74 and 79, it is reiterated that Mortimer in view of De Carvalho suggest capturing multiple types of targets from the same starting sample/solution, as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634